Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Paul Andrew Stokes, Jr., appeals the district court’s order granting his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). Stokes argues that the district court erred by not conducting a full resentencing. We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Stokes, No. 2:98-cr-00145-HCM-3 (E.D.Va., filed May 14, 2008; entered May 21, 2008); see United States v. Dunphy, 551 F.3d 247, 257 (4th Cir.2009) (“When a sentence is within the guidelines applicable at the time of the original sentencing, in an 18 U.S.C. § 3582(c) resen-tencing hearing, a district judge is not authorized to reduce a defendant’s sentence below the amended guideline range.”). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.